Title: To James Madison from William Short, 29 March 1809
From: Short, William
To: Madison, James


Madn. P.—March 29. [1809, Paris]—make use of occasion announced by Gel. A though precarious—catarrh—& pain of writing—do not address Sec. of S—he not known yet—state of information here—zero—his nomination only known. Anxious to write so as to explain the cause of my delay here—my letters by Union sent by A—Wait on Ct. R.—postpone details for another occasion—the advantage of first seeing him here—& the expectation of the aviso—first during the month of Janry—then feby—then March—expected one every 6 week or 2 months—importance of recieving his next despatches here—they will be more particular—route for them uncertain after my departure—need also of ⟨clearer answers?⟩ to points asked before leaving Amer.—If the delay of Aviso had been foreseen wd. not have waited—shd. have suffered, health weak since my arrival—Austn. Ambdr [one or two words illegible]—ask him to examine the delay there by degrees & not in mass—no doubt it will then appear advisable & proper—presentatn. to Emp. by Charg[é] & why—gracious then as also on a second occasion—will be more particular by another opportunity—Daschkoff here—forbear genl. politics as he will be informed by A—If this letter shd. perchance find him at Mtpelier or Monte—beg him to say to Mr J. intended to write to him but fo[u]nd myself so much fatigued by this effort that obliged to postpone it.
